Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	The claims filed on 5/20/2022 are deemed allowable after reconsideration of the applicant’s arguments filed on 5/20/2022, in which the arguments are found to be persuasive to overcome the previous 35 U.S.C 101.  In particular the applicant’s arguments on pages 13-15 that state “…For example, Applicant's claims are directed to a solution that overcomes a problem specifically arising in the realm of computer processing of large and/or processing intensive data. (See, e.g., Paragraphs [0023] - [0025]). For example, as discussed at least in Paragraph [0026], the claims of the present case are directed to storing the results of iterations of a recursive operation in peripheral circuitry of a memory device, as described herein, can facilitate improved performance of the computing system by allowing for improved precision and/or accuracy in performed arithmetic and/or logical operations in applications where precision and/or accuracy are desirable. By providing enough space to store the exact result of each iteration of the recursive operation only the final result of the recursive may be truncated (e.g., rounded) to a desired bit width, as opposed to the truncating of intermediate results of iterations of the recursive operation that is prevalent in some approaches. This can mitigate rounding errors that are often present in some approaches, thereby improving performance of the computing system in which the recursive operations are performed by increasing the accuracy of the results of such recursive operations, which cannot be performed in the absence of a tangible device…For instance, Applicant's specification notes that the claims allow for utilization of peripheral circuitry of a memory device to store results (e.g., exact results) of recursive operations at each iteration, which improves the accuracy of a result of the recursive operation in comparison to approaches that do not utilize peripheral circuitry of a memory device in such a manner. (Para. [0023]). As described above, "Storing the results of iterations of a recursive operation in peripheral circuitry of a memory device, as described herein, can facilitate improved performance of the computing system by allowing for improved precision and/or accuracy in performed arithmetic and/or logical operations in applications where precision and/or accuracy are desirable." (Para. [0026]). For example, some approaches provide a small cache or set of registers (e.g., a hidden scratch area) for temporary calculations, such as intermediate results of recursive operations. Applicant respectfully submits that each of these benefits yields an improvement to the functioning of a computer a la Finjan (879 F.3d 1299) employing one or more of the embodiments evident in Applicant's claims”, are persuasive.
	Furthermore, the examiner agrees that based on the cited portions of the specification above that the claims include additional elements that integrate the judicial exception (i.e. mathematical concept) into a practical application because they indicate an improvement to the functioning of a computer (See MPEP 2106.05(a)).  
	As all previously presented and potential rejections under 35 U.S.C 112 have been overcome by the changes in the amendment filed 5/20/2022, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183